 


109 HR 4951 IH: Cocopah Lands Act
U.S. House of Representatives
2006-03-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 2d Session 
H. R. 4951 
IN THE HOUSE OF REPRESENTATIVES 
 
March 14, 2006 
Mr. Grijalva introduced the following bill; which was referred to the Committee on Resources 
 
A BILL 
To direct the Secretary of the Interior to take lands in Yuma County, Arizona, into trust as part of the reservation of the Cocopah Indian Tribe, and for other purposes. 
 
 
1.Short title This Act may be cited as the Cocopah Lands Act. 
2.Findings Congress finds the following: 
(1)The reservation of the Cocopah Indian Tribe of Arizona is located in Yuma County, Arizona. 
(2)That reservation was created by an Executive order signed by President Woodrow Wilson in 1917. 
(3)That reservation is made up of 3 noncontiguous tracts of land. 
(4)The Tribe inhabits all 3 parts of the reservation. 
(5)The Tribe purchased the additional lands to provide infrastructure to housing areas, water, and economic development to tribal members. 
(6)The current trust land base of the reservation is insufficient to provide such needs. 
(7)The Tribe acquired 7 parcels of land contiguous to its present reservation lands in 1986, 1993, 1997, and 2005, and these parcels are currently classified as Indian Lands under Federal law. 
(8)The acquired parcels shall not be taken into trust for gaming purposes. 
(9)The best means of solving the Tribe’s land and economic needs to its tribal members is to require the Secretary to take lands in Yuma County, Arizona, that are acquired by the Tribe into trust for the Tribe subject to the provisions of this Act. 
3.DefinitionsFor the purpose of this Act, the following definitions apply: 
(1)TribeThe term Tribe means the Cocopah Indian Tribe of Arizona. 
(2)SecretaryThe term Secretary means the Secretary of the Interior. 
4.Lands to be taken into trust 
(a)Lands to be taken into trustIf the Tribe transfers title to the land described in subsection (b) to the Secretary, the Secretary shall take that land into trust for the benefit of the Tribe, if at the time of such transfer there are no adverse legal claims to such land, including outstanding liens, mortgages, or taxes owed. 
(b)Land describedThe land referred to in subsection (a) is described as follows: 
(1)Parcel 1 (Sibley Purchase 1986)Lot 4 and the SW1/4, of the NW1/4, of Sec. 1, T. 10 S., R. 25 W., of the Gila and Salt River Base and Meridian, Yuma County, Arizona, except that portion of the SW1/4, of the NW1/4, of said Sec. 1, T. 10 S., R. 25 W., lying southeasterly of the north right-of-way line of the Bureau of Reclamation levee.  
(2)Parcel 2 (Sibley Purchase 1986)Lot 1 and the SE1/4, of the NE1/4, of Sec. 2, T. 10 S., R. 25 W., of the Gila and Salt River Base and Meridian, Yuma County, Arizona.  
(3)Parcel 3 (McDaniel Purchase 1993)That part of the E1/2, of the SE1/4, lying south of the East Main Bureau of Reclamation Canal right of way in Sec. 30, T. 9 S., R. 23 W., of the Gila and Salt River Base and Meridian, Yuma County, Arizona.  
(4)Parcel 4 (Holland Purchase 1997)That portion of the NW1/4, of the NE1/4, of Sec. 31, T. 16 S., R 22 E., of the San Bernardino Base and Meridian, Yuma County, Arizona, lying north of the levee and Salinity Canal; except the north 220 feet.  
(5)Parcel 5 (Holland Purchase 1997)An easement over the easterly 15 feet of the north 220 feet of that portion of the NW1/4, of the NE1/4, of Sec. 31, T. 16 S., R. 22 E., of the San Bernardino Base and Meridian, Yuma County, Arizona, lying north of the levee and Salinity Canal for irrigation purposes.  
(6)Parcel 6 (Powers Purchase 1997)Lots 21, 24, and 25, Sec. 29, and lots 16 and 17 and the N1/2, of the SW1/4, of the SE1/4, of Sec. 30, T. 16 S., R. 22 E., of the San Bernardino Meridian, Yuma County, Arizona, according to the dependent resurvey of the Bureau of Land Management, accepted December 9, 1960.  
(7)Parcel 7 (Speed Way Purchase 2005)That portion of the W1/2 of the SE1/4  of Sec. 30, T. 9 S., R. 21 W., of the Gila and Salt River Base and Meridian, Yuma County, Arizona, lying South and East of the East Main Canal; except the south 33 feet thereof; except one-third interest in and to all mineral rights, as reserved in the deed recorded in Docket 1461, page 600, records of Yuma County, Arizona.  
(c)Lands to be made part of the reservationLand taken into trust pursuant to subsection (a) shall be considered to be part of the Tribe’s initial reservation. 
(d)Service areaFor the purposes of the delivery of Federal services to enrolled members of the Tribe, the Tribe’s service area shall be Yuma County, Arizona.  
(e)Gaming prohibitedLand taken into trust for the benefit of the Tribe under this Act shall not be used for gaming under the Indian Gaming Regulatory Act.  
5.Regulations The Secretary may promulgate such regulations as may be necessary to carry out this Act. 
 
